      Case 5:19-mj-00685-STE Document 1 Filed 12/29/19 Page 1 of 8




Dec 29, 2019
Case 5:19-mj-00685-STE Document 1 Filed 12/29/19 Page 2 of 8
Case 5:19-mj-00685-STE Document 1 Filed 12/29/19 Page 3 of 8
Case 5:19-mj-00685-STE Document 1 Filed 12/29/19 Page 4 of 8
Case 5:19-mj-00685-STE Document 1 Filed 12/29/19 Page 5 of 8
Case 5:19-mj-00685-STE Document 1 Filed 12/29/19 Page 6 of 8
Case 5:19-mj-00685-STE Document 1 Filed 12/29/19 Page 7 of 8
Case 5:19-mj-00685-STE Document 1 Filed 12/29/19 Page 8 of 8
